UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK | | i 2/5 [9e

‘ue — _ - - - - - _ _ — ~ _ - _ - -_ x

UNITED STATES OF AMERICA
; CONSENT PRELIMINARY ORDER
- Ve. - OF FORFEITURE/
MONEY JUDGMENT

GABRIEL ORTIZ, : 18 Cr. 291 (VB)
Defendant.
wee eee eee eee

WHEREAS, on or about April 17, 2018, GABRIEL ORTIZ (the
“defendant”) was charged, among others, in Indictment 18 Cr. 291
(VB) (the “Indictment”) with, among other things, participating in
a conspiracy to distribute, and possess with the intent to
distribute, a kilogram and more of mixtures and substances
containing a detectable amount of heroin, in violation of 21 U.S.C.
§ 846 (Count One);

WHEREAS, the Indictment included a forfeiture allegation
as to Count One, seeking forfeiture to the United States, pursuant
to 21 U.S.C. § 853, of any and all property constituting, or
derived from, any proceeds obtained, directly or indirectly, as a
result of the offense charged in Count One of the Indictment, and
any and all property, used or intended to be used, in any manner
or part, to commit or to facilitate the commission of, the offense
charged in Count One of Indictment, including but not limited to

a sum in United States currency representing the amount of proceeds
obtained as a result of the offense charged in Count One of the
Indictment;

WHEREAS, on or about \Jovou bow Y |1, the defendant
pled guilty to Count One of the Indictment, pursuant to a plea
agreement with the Government, wherein the defendant admitted the
forfeiture allegation with respect to Count One of the Indictment
and agreed to forfeit, pursuant to 21 U.S.C. § 853, a sum of money
equal to $150,000 in United States currency, representing the
amount of any and all property constituting, or derived from, any
proceeds obtained, directly or indirectly, as a result of the
offense charged in Count One of the Indictment, and any and all
property used, or intendea to be used, in any manner or part, to
commit or to facilitate the .commiggion of, the offense charged in
Count One of the Indictment; and

WHEREAS, the deferidant consents to the entry of a money
judgment in the amount of $150,000 in United States currency
representing the amount of any and all property constituting, or
derived from, any proceeds obtained, directly or indirectly, asa
result of the offense charged in Count One of the Indictment, and
any and all property used, or intended to be used, in any manner
or part, to commit or to facilitate the commission of, the offense

charged in Count One of the Indictment;

 
IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,
United States Attorney, Assistant United States Attorney, Sam
Adelsberg, of counsel, and the defendant, and his counsel, Susan
Wolfe, Esq. that:

1. As a result of the offense charged in Count One of
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $150,000 in United States currency (the
“Money Judgment”) shall be entered against the defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, upon entry of this Consent Preliminary Order
of Forfeiture/Money Judgment, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, and shall
be deemed part of the sentence of the defendant, and shall be
included in the judgment of conviction therewith.

3. All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance to the “United States Marshals Service”,
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and Asset
Forfeiture Unit, One St. Andrew’s Plaza, New York, New York 10007

and shall indicate the defendant’s name and case number.
4. Upon execution of this Consent Preliminary Order of
Forfeiture/Money Judgment, and pursuant to 21 U.S.C. § 853, the
United States Marshals Service shall be authorized to deposit the
payments on the Money Judgment in the Assets Forfeiture Fund, and
the United States shall have clear title to such forfeited
property.

5. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, upon entry of this Consent Preliminary Order
of Forfeiture/Money Judgment, the United States Attorney’s Office
is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas, pursuant to Rule 45 of the Federal Rules of
Civil Procedure.

6. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

7. The Clerk of the Court shall forward three
certified copies oof this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney

Alexander Wilson, Co-Chief of the Money Laundering and Asset
Forfeiture Unit, United States Attorney’s Office, One St. Andrew's
Plaza, New York, New York 10007.

8. The signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which! will be deemed an original but all of
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:
GEOFFREY S. BERMAN

United States Attorney for the
Southern District of New York

By: (Ly 2|5| a0

SAM ADELSBERG / OLGA ZVEROVICH DATE
Assistant United States Attorneys
(212)637-2494 / 2514

 

 

    

 

  

 

By:
By: /3 A Caw ‘ W PAN ALE
/ SUSAN WOLFE, Esq.
so Vile
tL > 7 pre2e
HONORABLE VINCENT L. BRICCETTI DATE

UNITED STATES DISTRICT JUDGE
